1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ALEXANDER CONTE HALL,                            )   Case No.: 1:19-cv-00056-DAD-JLT
                                                      )
12                  Plaintiff,                        )   ORDER WITHDRAWING FINDINGS AND
                                                      )   RECOMMENDATIONS DISMISSING THE
13          v.                                        )   ACTION
                                                      )
14   ROBERT A. CROW,
                                                      )   ORDER DIRECTING PLAINTIFF TO SERVE THE
15                  Defendant.                        )   SUMMONS AND COMPLAINT AND FILE A
                                                      )   PROOF OF SERVICE WITHIN THIRTY DAYS OF
16                                                    )   THE DATE OF SERVICE
                                                      )
17                                                    )   (Doc. 11)
                                                      )
18
19          Plaintiff initiated this action by filing a complaint on January 10, 2019. (Doc. 1.) After he

20   paid the filing fee on March 7, 2019, the Court issued the summons and its order setting a mandatory

21   scheduling conference for June 3, 2019. (Docs. 7, 8.) Despite the direction in the order setting the

22   conference, Plaintiff failed to file a proof of service of the summons and complaint. (See Doc. 7 at 1.)

23          On May 22, 2019, the Court issued an order to Plaintiff to show cause why sanctions,

24   including dismissal of the action, should not be imposed for his failure to comply with the Court’s

25   order and failure to prosecute. (Doc. 10.) In the alternative, Plaintiff was directed to file a proof of

26   service no later than June 7, 2019. (Id.) Plaintiff failed to respond to the Court’s orders and failed to

27   take any other action to prosecute this matter. Therefore, the Court recommended the matter be

28   dismissed without prejudice. (Doc. 11.)

                                                          1
1           The Court allowed Plaintiff 14 days to object to the recommendation that the action be

2    dismissed. (Doc. 11 at 4.) The Plaintiff failed to file timely objections. However, on July 8, 2019, he

3    filed objections attempting to explain his failure to serve the summons and complaint and to comply

4    with the orders of the Court. (Doc. 12.) The Plaintiff explains he had limited resources and states that

5    “his delay wasn’t intentional and offer[s] profound apology to the court,” and requests the court to

6    “allow him additional time to [serve] defendant the summons and complaint.” (Id. at 3.) Accordingly,

7    the Court ORDERS:

8           1.      The Findings and Recommendations dated June 11, 2019 (Doc. 11) are

9                   WITHDRAWN;

10          2.      Plaintiff is GRANTED thirty days from the date of service of this order to serve the

11                  summons and complaint and file a proof of service.

12          The plaintiff is advised that his failure to comply with this order will result in a

13   recommendation that the matter be dismissed.

14
15   IT IS SO ORDERED.

16      Dated:     July 11, 2019                              /s/ Jennifer L. Thurston
17                                                     UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                        2
